Citation Nr: 1444387	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-26 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Eligibility for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for vocational flight training initiated in October 2009.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to June 1995, from January 1998 to November 1998, from December 2000 to April 2001, and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran had a hearing before the undersigned in August 2013.  A transcript of the proceeding has been reviewed and associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The vocational flight training program at issue was not conducted by an institution of higher learning as part of an educational program designed to lead to a college degree, and was not part of a ground instructor certification course.

2.  The period of vocational flight training at issue began on October 28, 2009, and the Veteran did not hold a valid second-class medical certificate for VA regulatory purposes on the first day of such training.


CONCLUSION OF LAW

Eligibility requirements for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for vocational flight training initiated in October 2009 have not been met.  38 U.S.C.A. § 3034 (West 2002); 14 C.F.R. § 61.23, 38 C.F.R. § 21.4235 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Entitlement to Educational Benefits

The Veteran contends that he is entitled to payment of educational assistance benefits for a vocational pilot license flight training program that he began in October 2009.  The Veteran conceded during his August 2013 Board hearing that his second-class medical certificate, received in April 2008, was not valid for VA regulatory purposes at the time of starting his program.  He alleges, however, that the requirements were not made clear to him by VA and, indeed, that he was misled as to the requirements for obtaining VA educational assistance by the flight school.  In addition, the Veteran also contends that the RO should have notified him earlier that education benefits were not available due to the absence of a second-class medical certificate obtained in the 12 months prior to the Veteran's enrollment in the flight training program, rather than making multiple requests for information that ultimately were unimportant to the Veteran's claim.  Finally, the Veteran believes that VA failed in its obligation to ensure that the flight school provided veterans with accurate information regarding educational assistance benefits prior to certifying those schools as institutions through which educational benefits could be used.

As applicable in this case, educational assistance benefits are generally available to a veteran who first becomes a member of the Armed Forces or first enters on active duty as a member of the Armed Forces after June 30, 1985, and who serves at least three years of continuous active duty.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2014); 38 C.F.R. § 21.7042 (2014).

The pursuit of flight training may be approved for an individual entitled to educational assistance benefits if: (1) such training is generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation; (2) the individual possesses a valid private pilot's license and meets the medical requirements necessary for a commercial pilot's license; and (3) the flight school courses meet Federal Aviation Administration (FAA) standards and are approved by the FAA and the State approving agency.  38 U.S.C.A. § 3034(d) (West 2002); 38 C.F.R. § 21.4235 (2014).

Except for three instances which are not applicable in the present case (enrollment in an Airline Transport Pilot (ATP) course, enrollment in a ground instructor certification course, or enrollment in flight training at an institution of higher learning that leads to a standard college degree), an otherwise eligible veteran or servicemember must also hold a second-class medical certificate on the first day of training in the enrolled course.  38 C.F.R. § 21.4235(a), (f) (2014).  In the present case, Helivision LLC, the flight school at which the Veteran obtained the training in question, is not a recognized institution of higher learning and the Veteran does not show or contend that he participated in this flight training in pursuit of a standard college degree.  Therefore, he does not meet the exception available at 38 C.F.R. § 21.4235(f) which allows payment for flight training without a showing of a second-class medical certificate where the flight training at issue was part of a program of education that leads to a standard college degree.  The evidence also establishes that the training at issue was not obtained as part of a ground instructor certification course, but rather constituted a vocational flight training program.  

As such, the law requires that the Veteran must establish that he met the second-class medical requirements necessary for a pilot certificate on October 28, 2009, the date that he began this course of flight training.  38 U.S.C.A. § 3034 (d)(2).  The FAA denotes that a second-class medical certificate is necessary when exercising second-in-command privileges of an airline transport pilot or privileges of a commercial pilot certificate.  14 C.F.R. § 61.23(a)(2) (2014).  A second-class medical certificate expires for the foregoing operations at the end of the last day of 12th month after the date of examination shown on the medical certificate.  14 C.F.R. § 61.23(d)(2)(i).  Thereafter, for individuals ages 40 or over (as is the Veteran), the second-class medical certificate can be used for a further 12 months only for activities requiring a third-class medical certificate.  14 C.F.R. § 61.23(d)(2)(iii).  Thus, VA regulations clearly contemplate that in order to be eligible for VA education benefits for flight school, a veteran need have a second-class medical certificate issued no earlier than the beginning of the 12th month prior to the date of enrollment in the flight school.  Otherwise, the regulations could have allowed for holding either a second-class or third-class medical certificate on the first day of training.  

In this case, the evidence of record shows that the Veteran received a second-class medical certificate on April 7, 2008.  As the Veteran's first day of flight training was not until October 28, 2009, he did not have a valid second-class medical certificate as contemplated by the above regulations for the purpose of VA educational benefits.  The Veteran concedes that he did not renew his second-class medical certificate after April 7, 2008, and prior to starting the flight training program.  

The Board acknowledges the Veteran's argument that he was unaware of VA's requirement that he have a second-class medical certificate issued sometime after October 1, 2008, (i.e. the beginning of the 12th month prior to the start of flight training) and that the regulation requirements were extremely vague and difficult to understand.  Although the Board is extremely sympathetic to the Veteran in this case, a lack of awareness or misinterpretation of the law would not change the outcome of this appeal as ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).  Thus, regulations are binding on all who seek to come within their purview, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385.  For similar reasons, the Board finds the Veteran's contentions regarding VA's failure to ensure that the flight school provide the Veteran with proper information as to the requirements for obtaining VA education benefits, failure to more quickly notify him of the inadequacy of his medical certificate, or any misinformation provided by Helivision LLC to the Veteran regarding his eligibility for VA education benefits to be without merit.  

In sum, as the Veteran did not hold a valid second-class medical certificate on the first day of his vocational pilot flight training program as contemplated by VA regulations in October 2009, he does not meet the threshold eligibility requirements and is not eligible to receive the requested educational assistance for this program.  38 U.S.C.A. § 3034(d) (West 2002); 38 C.F.R. § 21.4235 (2014).

Entitlement to educational assistance benefits for flight training is prefaced on explicit eligibility requirements.  38 U.S.C.A. § 3034(d); 38 C.F.R. § 21.4235(a).  The Board is without the authority to disregard the applicable laws.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.  As the Board does not have any discretion with regard to these statutorily defined eligibility requirements, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Eligibility for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for vocational flight training initiated in October 2009 is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


